Citation Nr: 0026960	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 11, 
1952, to June 27, 1952.  

The issue of entitlement to service connection for residuals 
of a left elbow injury was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
September 1952.  The veteran did not appeal that 
determination within one year of the notice thereof, and the 
decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of October 1994, by the Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which denied the 
veteran's attempt to reopen his claim for service connection 
for residuals of a left elbow injury.  The notice of 
disagreement with this determination was received in November 
1994.  The statement of the case was issued in December 1994.  
The substantive appeal (VA Form 9) was received in December 
1994.  A private medical statement was received in October 
1996, and a supplemental statement of the case (SSOC) was 
issued in October 1996.  Additional medical records were 
received in January 1997, and an SSOC was issued in October 
1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1999.  A 
transcript of the hearing is of record.  Additional medical 
evidence was received from the Social Security Administration 
in July 1999.  An SSOC was issued in April 2000.  The appeal 
was received at the Board in August 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 2000.  


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for residuals of a left elbow injury in a September 1952 RO 
rating decision, based upon a finding that the condition 
existed prior to service and was not aggravated by service.  

2.  By letter dated in September 1952, the veteran was 
notified of the denial of his claim and of his right to 
appeal.  He did not initiate an appeal of the decision within 
one year of the notification.  

3.  No additional evidence has been received since the 
September 1952 rating decision indicating that the veteran's 
preexisting left elbow disorder was aggravated by service; 
therefore, the evidence proffered in the attempt to reopen 
the claim is not so significant, by itself or in conjunction 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The September 1952 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for residuals of a left elbow injury.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Proceedings

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  For some factual issues, such as the occurrence of 
an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnosis, competent 
medical evidence is required to satisfy the second element.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
. . . Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b) (1999).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  We 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is -- 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000)..  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  Elkins, supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
'newness' as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 
12 Vet.App. 1, 4 (1998), motion for recon/review denied, 12 
Vet.App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  

II.  New-and-material evidence analysis

When this case was considered by the RO in September 1952, 
the record was fairly clear.  The record showed that the 
veteran entered active duty in the United States Air Force in 
February 1952.  The enlistment examination, conducted in 
February 1952, reported that the veteran had fractured his 
elbow at the age 10, in 1942, and underwent an open 
reduction.  It was further noted that he now had fixation of 
the ulna and radius in position of function and limitation of 
motion, characterized as "NSND" (nonsymptomatic, 
nondisqualifying).  The diagnosis was deformity of left 
elbow, post-traumatic, NSND.  On examination in May 1952, it 
was noted that, ever since he had injured his elbow, the 
veteran had experienced limitation of motion and pain in the 
elbow and had been treated many times without success.  It 
was also noted that the elbow was painful with any amount of 
work.  The pertinent diagnosis was deformity, left elbow, 15 
percent loss of extension, 20 percent loss of flexion, 90 
percent loss of pronation.  

Among the service medical records was the report of a medical 
board proceeding in June 1952, which determined that the 
veteran had a diagnosis of fracture of the epiphysis, 
coronoid process of left ulna, with resultant overgrowth of 
coronoid process.  It was determined that the condition had 
existed prior to entry on active duty, and had not been 
permanently aggravated by active duty.  It was recommended 
that the veteran be separated from service.  

By a rating action in September 1952, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a left elbow injury, based upon a finding that 
there was no record of any incident in service to show 
aggravation of the veteran's preexisting left elbow disorder.  

The evidence received since the September 1952 decision 
essentially consists of: a VA hospital summary dated from 
October 1952 to November 1952; private treatment reports 
dated from June 1981 to September 1981; VA treatment reports 
dated in July 1994; a private medical statement from Keith 
Gibson, M.D., dated in September 1996; VA treatment reports 
dated in July 1994; the veteran's testimony offered at a 
hearing before a hearing officer at the RO in February 1999; 
and medical records received from the Social Security 
Administration, dated from November 1991 to January 1997.  

The Board notes that the medical records above show that the 
veteran was admitted to a VA hospital in October 1952 for 
complaints of increased deformity of the left elbow; at that 
time, he reported current difficulty in bending his elbow, 
and pain in the elbow region that radiated down to the wrist, 
particularly in damp weather.  It was noted that the veteran 
also had limitation in pronation and supination.  The final 
diagnosis was ankylosis of elbow, partial, secondary to old 
fracture of proximal radius; treated and improved.

Nearly three decades later, the veteran was again 
hospitalized, in June 1981, for evaluation of progressive 
left hand atrophy and weakness that was 21/2 months in duration 
with sensory disturbance involving the 4th and 5th digits; X-
ray study of the left elbow revealed remote fracture, 
dislocation at the radial head.  The pertinent diagnosis was 
ulnar neuropathy, left, etiology undetermined; and post-
traumatic arthritis of the left elbow.  An electromyography 
(EMG) performed in July 1994 revealed ulnar neuropathy and 
early signs of carpal tunnel syndrome; an X-ray study 
revealed vascular calcification and degenerative changes.  In 
July 1994, the veteran was diagnosed with contracture of 
fingers of the left hand.  

In a statement dated in September 1996, Dr. Keith Gibson 
indicated that he had been following the veteran for at least 
6 to 7 years.  Dr. Gibson reported that the veteran was 
initially referred to the Geisinger Medical Center, where he 
was evaluated in 1981; at that time, he underwent an ulnar 
nerve transplant on the left side on June 24, 1981.  Dr. 
Gibson noted that X-rays showed a remote fracture dislocation 
at the radial head in the left elbow area; however, the 
veteran stated that the surgery did not provide much relief.  
Following an examination, Dr. Gibson reported that the 
veteran had significant deformity of his left upper extremity 
with resulting contracture and extensor deformities in his 
digits from the ulnar nerve neuropathy which, subjectively, 
had been increasing over the past several years.  

At his personal hearing in February 1999, the veteran 
asserted that, while he was noted to have a preexisting 
injury to his left elbow, he was nonetheless admitted into 
military service, and, therefore, he was presumed to be in 
sound condition.  The veteran contended that he had no 
problems with his elbow at the time of his enlistment; he 
stated that he performed all the required activities during 
basic training without any problems caused by his left elbow.  
He stated that he began experiencing pain in the left elbow 
when he attempted to pick up a street-cleaning broom and 
twisted his elbow; he stated that he felt a terrific pain 
going through his fingers all the way up to his elbow.  The 
veteran reported that he was treated at the dispensary at the 
Albuquerque Air Force base, where he received whirlpool 
baths.  The veteran also reported that he was discharged from 
service as a result of the above cited injury.  He indicated 
that, after his discharge, he received treatment at the VA 
Medical Center in Wilkes Barre, but he received no follow-up 
care because he was told not to return to the clinic; he 
reported receiving subsequent treatment from private 
physicians.  The veteran maintained that, after service, he 
had experienced a decrease in the function of the left arm, 
increased pain, and loss of strength; therefore, it was 
argued that the left elbow underwent an increase in pathology 
during military service.  

Received in July 1999 were medical records from the Social 
Security Administration, dated from November 1991 to January 
1997, which show that the veteran received ongoing clinical 
attention for a number of disabilities, including problems 
with his left elbow.  The pertinent clinical findings were 
previously reported and discussed, in part, above.  Among the 
records was a report of a clinical consultation, apparently 
at a VA facility, in July 1994, when it was noted that the 
veteran had a history of a fracture of his left forearm 42 
years before.  It was noted that he had experienced numbness 
in the median and ulnar nerve distribution after that injury.  
Further history indicated that a bone graft at the ulna had 
been proposed at that time, but had been refused by the 
veteran because full use of the hand could not be guaranteed.  
It was further noted that, approximately 15 years ago, an 
ulnar nerve transposition had been done at the Geisinger 
Hospital, without much success.  The current diagnostic 
impression was status post fractures with ulnar nerve damage.  
Also included were records of the Geisinger Medical Center, 
showing treatment for numerous health problems, including 
coronary artery disease, diabetes mellitus, chronic 
obstructive pulmonary disease, hypothyroidism, etc.  An April 
1994 outpatient  record noted, in part, "Status post trauma 
to his left elbow in the Navy with ulnar entrapment and 
subsequent release."

In this case, at mentioned above, the RO's September 1952 
denial was based upon the fact that the veteran had presented 
no medical evidence that his preexisting left elbow injury 
was aggravated by military service.  The additional medical 
records obtained since the September 1952 decision are 
"new," in the sense that they were not of record when the 
1952 decision was issued.  However, that evidence is not 
"material" for the purposes of 38 U.S.C.A. § 5108, because 
it is essentially cumulative of evidence previously 
considered by the RO.  Those records merely provide greater 
detail with regard to the veteran's being treated for 
complaints of pain, limitation of motion and increased 
deformity of the left elbow, and these complaints were 
attributed to an old fracture of the left elbow, which was 
noted at the time of the veteran's entry into military 
service.  In other words, these reports are not material 
evidence because they do not provide competent medical 
findings that the veteran's preexisting left elbow injury 
permanently increased in severity, or was aggravated, during 
service.  

Consequently, the additional evidence does not provide 
credible medical findings to refute the previous 
determination that the left elbow disorder preexisted his 
military service, and that said preexisting injury was not 
aggravated by service as defined by 38 C.F.R. § 3.306.  
Instead, the evidence simply reflects the veteran's 
treatment, many years after service, for residuals of a left 
elbow injury.  

With respect to the medical statement from Dr. Gibson, the 
Board finds that this statement is plainly "new" because it 
was not previously of record.  However, although the 
statement is new and presumed credible, it is not material.  
This statement attests to the veteran being treated for 
problems associated with a left elbow disorder during the 
period from the early 1980's to 1996, more than 28 years 
after his discharge from military service; however, it does 
not serve to clinically establish that the veteran's left 
elbow injury increased in severity during service or was 
aggravated by military service.  Even the 1994 clinical note 
indicating that he suffered elbow trauma in the "Navy" 
(actually, he was in the Air Force) is totally without any 
support in the record.  Therefore, this new evidence does not 
bear directly on the reasons for the prior denial of the 
issue, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

Finally, the veteran's testimony is not competent to 
establish that his preexisting left elbow disorder 
permanently increased in severity during service or was 
aggravated by military service.  Though an individual may be 
able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996), citing Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Spalding v. Brown, 10 Vet.App. 6 
(1997).  See also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet.App. 468 (1993) (an appellant's own recitation 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by VA).  

Therefore, based upon the foregoing, the Board finds that the 
evidence received subsequent to the September 1952 decision 
is not new and material, and does not serve to reopen the 
veteran's claim for service connection for residuals of a 
left elbow injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a left elbow 
injury, the appeal is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

